Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  Applicant's argument that the Examiner used the same element to describe both the orifice and the port was not persuasive.  As seen in Crivelli Annotated Fig. 3, the orifice is the narrowest portion, where the call-out is pointing, and the 1st port is the entryway that leads to the orifice. Therefore, the orifice and the port are two separate elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6, 8–9, 11 and 13–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crivelli (USPN 6869273 B2).

    PNG
    media_image1.png
    611
    836
    media_image1.png
    Greyscale

Figure 1 - Crivelli Annotated Fig. 3
Regarding Claim 1, Crivelli discloses a microfluidic valve comprising: 2a firing chamber (62) having an orifice (Crivelli Annotated Fig. 3); 3a first portion of a liquid conduit connected to the firing 4chamber at a first port (Crivelli Annotated Fig. 3); 5a second portion of the liquid conduit connected to the 6firing chamber at a second port (Crivelli Annotated Fig. 3); and 7a thermal resistor (70) to form a bubble with the firing achamber to expel liquid from the firing chamber through the orifice 9such that a first meniscus forms across the first port and a second 10meniscus forms across the second port (a bubble forms a concave shape and thus forms a first and second meniscus) to interrupt liquid flow 11between the first portion and the second portion of the liquid 12conduit (Col. 5, Lines 20–41).  
Regarding Claim 6, Crivelli discloses a discharge 2reservoir (68) connected to the orifice (Crivelli Annotated Fig. 3) to receive liquid ejected through the orifice (Col. 5, Lines 20–53).  
Regarding Claim 8
Regarding Claim 9, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly, the method steps recited in claim 9 are necessarily those performed when making and/or using the device of Crivelli.
Regarding Claim 11, the structural limitation of the apparatus described in the method is recited in Claim 6.  Accordingly, the method steps recited in claim 11 are necessarily those performed when making and/or using the device of Crivelli.
Regarding Claim 13, Crivelli discloses opening the microfluidic valve by pumping the fluid to break the first capillary meniscus which will cause liquid to flow and break the second meniscus to provide liquid flow across the firing chamber between the first portion of the liquid conduit and the second portion of the liquid conduit (Col. 3, Lines 44–67 through Col. 3, Lines 1–4 and Col. 5, Lines 20–41). 
Regarding Claim(s) 14, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of “a meniscus breaker; a controller to selectively: close the microfluidic valve by powering the thermal resistor to form a bubble with the firing chamber to expelWO 2019/013825PCT/US2017/042270 13liquid from the firing chamber through the orifice such that a 14first meniscus forms across the first port and a second 15meniscus forms across the second port to interrupt liquid 16flow between the first portion and the second portion of the 17liquid conduit; and  18to open the microfluidic valve by actuating the 19meniscus breaker to break the first meniscus and the second 20meniscus to connect liquid within the first portion to liquid 21within the second portion of the liquid conduit.”
Crivelli discloses a meniscus breaker (Col. 2, Lines 60–63, where the meniscus breaker is the applied voltage); a controller (52) to selectively: close the microfluidic valve by powering the thermal resistor to form a bubble with the firing chamber to expelWO 2019/013825PCT/US2017/042270 
Regarding Claim 15, Crivelli discloses a sensor (Col. 6, Lines 17–28, discuss the sensor) to 2liquid flow across the firing chamber, wherein the controller (52) powers at least one of the thermal resistor and the meniscus breaker based upon signals from the sensor (Col. 6, Lines 17–50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2–5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (USPN 6869273 B2) in view of Liu et al. (US PGPub 20080186801 A1).
Regarding Claim 2, Crivelli does not disclose a heater 2approximate the firing chamber to evaporate remaining liquid between the first 3meniscus and the second meniscus.  
Liu et al. teaches a heater 2(243B/244B) approximate the firing chamber to evaporate remaining liquid between the first 3meniscus and the second meniscus (Paras. 8 and 56) in order to ensure the bubble burst.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the firing chamber of Crivelli with a heater as taught by Liu in order to ensure the bubble burst.
Per the Crivelli–Liu combination teaches resistors located at the entrance and exit of the firing chamber.
Regarding Claim 3, the Crivelli–Liu combination teaches the heater comprises a 2second thermal resistor (Liu, Paras. 50 and 56, where three electrodes are used to heat the bubbles, and where electrodes can be used to form resistors).  
Regarding Claim 4
Regarding Claim 5, the Crivelli–Liu combination teaches the second thermal resistor (Liu, 243B/244B) extends within the firing chamber across the first port (Liu, Fig. 9B).  
Regarding Claim 10, the structural limitation of the apparatus described in the method is recited in Claim 2.  Accordingly, the method steps recited in claim 10 are necessarily those performed when making and/or using the device of Crivelli–Liu combination.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (USPN 6869273 B2) in view of Liu. et al. (US PGPub 20080186801 A1), in further view of Kayyem (US PGPub 20070098600 A1).
Regarding Claim 7, Crivelli does not disclose a recirculation 2passage connected to the orifice to receive liquid ejected through the orifice and 3to direct liquid to one of the first portion and the second portion of the liquid 4conduit.  
Kayyem teaches a recirculation passage (Para. 128) in order to induce circulation flow which will assist in preventing stagnation within the system (Para. 128)
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the firing chamber of Crivelli with a recirculation path as taught by Kayyem in order to induce circulation flow which will assist in preventing stagnation within the system.
The Crivelli–-Kayyem combination teaches a recirculation 2passage connected to the orifice to receive liquid ejected through the orifice (Crivelli Annotated Fig. 3) and 3to direct liquid to one of the first portion and the second portion of the liquid 4conduit (Crivelli Annotated Fig. 3).  
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 7.  Accordingly, the method steps recited in claim 12 are necessarily those performed when making and/or using the device of Crivelli–-Kayyem combination.
Allowable Subject Matter
Claims 16–21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753